UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6484



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


PATRICK LEWIS RUDD, a/k/a Louie, a/k/a One-Eyed Louie,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:97-cr-00063-H-3)


Submitted:     July 31, 2008                 Decided:   August 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Lewis Rudd, Appellant Pro Se. J. Frank Bradsher, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick Lewis Rudd appeals from the district court’s

order denying his motion for relief pursuant to Fed. R. Civ. P.

60(b), in which he sought to receive credit on his federal sentence

for time served in state custody before his federal conviction. We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Rudd, No. 7:97-cr-00063-H-3 (E.D.N.C.

Dec. 3, 2007).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -